Case 2:19-cv-00024-SEH Document 140 Filed 01/06/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY; and
EMPLOYERS MUTUAL No. CV 19-24-BU-SEH
CASUALTY COMPANY,

Plaintiffs, ORDER
VS.
SENTINEL INSURANCE
COMPANY LIMITED,

Defendant.

 

 

The parties having filed a Joint Stipulation for Dismissal with Prejudice, |

ORDERED:

This case is DISMISSED WITH PREJUDICE, each party to bear its own
attorney fees and costs.

DATED this Lavy of January, 2021.

ews. Med ory

“SAM E. HADDON
United States District Judge

 

'Doc. 139.
